DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 7 is objected to because of the following informalities:  The article “a” should be added between "said electrode has" and "specific capacity" in the sixth line of the claim for proper grammar.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7-8, 10, 12-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2010/0055568 A1).
Considering claim 1, Kim discloses an electrode (see [0059]-[0060] and [0070]-[0072]) comprising:
(a) Carbon nanoparticles (see carbon nanotubes, [0041]);
(b) At least one of metal particles, metal oxide particles, metalloid particles, and metalloid oxide particles (see transition metal oxide, [0041]);
(c) A surfactant for attaching said carbon nanoparticles to said at least one of metal particles, metal oxide particles, metalloid particles, and metalloid oxide particles to form an electrode composition (see [0041]);
(d) A binder for forming said electrode composition into a film or membrane (see [0060] and [0070]-[0072]);
Wherein said electrode has a specific capacity of at least 450 mAh/g of active material when cycled at a charge/discharge rate of about 0.1C (see [0078]-0079 and Table 2, which discloses Example 3, which has a specific capacity of 643 mAh/g at 1C). 
Considering claim 2, Kim discloses all of the claim limitations as set forth above, and further discloses that said carbon nanoparticles are selected from the group consisting of graphite nanoparticles, graphene nanoparticles, carbon nanotubes, and carbon fibers (see [0041], which discloses carbon nanotubes). 
Considering claim 3, Kim discloses all of the claim limitations as set forth above, and further discloses that said surfactant comprises one of a sulfate group, a sulfonate group, pyridinium group, and an ammonium group (see [0046], which discloses that the surfactant may be sodium dodecyl sulfate (SDS), cetyl-trimethylammonium bromide (CTAB), or cetylpyridinium chloride). 
Considering claim 5, Kim discloses all of the claim limitations as set forth above, and further discloses that said electrode is an anode (see [0059] and [0070]-[0072], which discloses that the electrode is an anode). 
Considering claim 7, Kim discloses all of the claim limitations as set forth above, and further discloses that said at least one of metal particles, metal oxide particles, metalloid particles, and metalloid oxide particles comprises at least one of the following oxides: Al2O3, CuO, MgO, SiO2, GeO2, B2O3, TeO2, V2O5, BiO2, Sb2O5, TiO2, ZnO, FeO, Fe2O3, Fe3O4, CrO3, NiO, Ni2O3, CoO, Co2O3, and Co3O4; and wherein said electrode has a specific capacity of at least 600 mAh/g of active material when cycled at a charge/discharge rate of about 0.1 C (see Table 2, Example 3, which discloses Fe2O3 and a specific capacity of 643 mAh/g at 1C). 
Considering claim 8, Kim discloses all of the claim limitations as set forth above, and further discloses that said at least one of metal particles, metal oxide particles, metalloid particles, and metalloid oxide particles is Fe2O3 (see [0045], [0062], and Example 3 on Table 2). 
Considering claim 10, Kim discloses all of the claim limitations as set forth above, and further discloses that said at least one of metal particles, metal oxide particles, metalloid particles, and metalloid oxide particles comprises at least one of the following: lanthanum, cerium, praseodymium, neodymium, promethium, samarium, europium, gadolinium, terbium, dysprosium, holmium, erbium, thulium, ytterbium,lutetium, cobalt, vanadium, manganese, niobium, iron, nickel, copper, boron, silicon, titanium, germanium, tellurium, zirconium, tin, scandium, yttrium, oxides of the aforementioned metals and metalloids, and alloys of said at least one of metal particles, metal oxide particles, metalloid particles, and metalloid oxide particles (see [0045], [0062], and Example 3 on Table 2, which discloses Fe2O3).
Considering claim 12, Kim discloses all of the claim limitations as set forth above, and further discloses that said at least one of metal particles, metal oxide particles, metalloid particles, and metalloid oxide particles is in the form of nanoparticles (see [0045], which discloses that the transition metal oxide particles are nanopowders). 
Considering claims 13-14, Kim discloses all of the claim limitations as set forth above, and further discloses that said surfactant has a net negative charge and a pH value greater than a pHpzc of said at least one of metal particles, metal oxide particles, metalloid particles and metalloid oxide particles, and wherein said surfactant is selected from the group consisting of sodium dodecylbenzenesulfonate (SDBS) and sodium dodecyl sulfate (SDS) (see [0046], which discloses that the surfactant is SDS). 
Considering claims 15-16, Kim discloses all of the claim limitations as set forth above, and further discloses that said surfactant has a net positive charge and a pH value less than the pHpzc of said at least one of metal particles, metal oxide particles, metalloid particles, and metalloid oxide particles, and wherein said surfactant is selected from the group consisting of cetyltrimethylammonium bromide (CTAB), benzyldodecyldimethylammonium bromide (BddaBr), benzyldimethylhexadecylammonium chloride (BdhaC1), didodecyldimethylammonium bromide (DDAB), amprolium hydrochloride (AH), and benzethonium chloride (BC) (see [0046], which discloses that the surfactant is CTAB). 
Considering claims 17-18, Kim discloses all of the claim limitations as set forth above, and further discloses that said carbon nanoparticles and said at least one of metal particles, metal oxide particles, metalloid particles, and metalloid oxide particles are non-aggregating, wherein said carbon nanoparticles and said at least one of metal particles, metal oxide particles, metalloid particles, and metalloid oxide particles are dispersed homogeneously (see [0017], [0021], and [0059], which discloses that aggregation of particles is reduced with the carbon nanotubes and the surfactant, and [0022], [0041], and [0046], which discloses that both the carbon nanotubes and the transition metal oxide are uniformly dispersed).
Considering claim 19, Kim discloses all of the claim limitations as set forth above, and further discloses that said binder comprises at least one of polyvinylidene fluoride (PVDF), polyacrylic acid (PAA), carboxy methyl cellulose (CMC), polyalginate, polyvinyl alcohol (PVA), polyfluorenes, polyurethane, perfluorosulfonic acid polymers,polyethylenimines, poly(1,3-butadiene), poly(acrylonitrile-co-acrylamide), polystyrenebutadiene rubber, and poly(9,9-dioctylfluorene- co-9-fluorenone-co-methybenzoic ester) (PFM) (see [0071], which discloses that the binder comprises PVDF). 

Claims 1, 5 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawakami et al. (US 2006/0127773 A1).
Considering claim 1, Kawakami discloses an electrode ([0014]) comprising:
(a) Carbon nanoparticles (see [0073]);
(b) At least one of metal particles, metal oxide particles, metalloid particles, and metalloid oxide particles (see metal particles of silicon, [0062]);
(c) A surfactant for attaching said carbon nanoparticles to said at least one of metal particles, metal oxide particles, metalloid particles, and metalloid oxide particles to form an electrode composition (see [0119]);
(d) A binder for forming said electrode composition into a film or membrane (see [0075]);
Wherein said electrode has a specific capacity of at least 450 mAh/g of active material when cycled at a charge/discharge rate of about 0.1 C (see [0174]). 
Considering claim 5, Kawakami discloses all of the claim limitations as set forth above, and further discloses that said electrode is an anode (see [0010]).
Considering claim 11, Kawakami discloses all of the claim limitations as set forth above, and further discloses that said at least one of metal particles, metal oxide particles, metalloid particles, and metalloid oxide particles is silicon (see [0062]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 6, 9, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2010/0055568 A1), as applied to claims 1 and 23 above, in view of Matsumura et al. (US 2013/0273421 A1).
Considering claim 4, Kim discloses all of the claim limitations as set forth above, but does not explicitly disclose that said surfactant comprises at least one of sodium dodecylbenzenesulfonate (SDBS) and benzyldodecyldimethylammounium bromide (BddaBr).
However, Matsumura discloses an electrode slurry for a secondary battery (see [0043]-[0045]), wherein the electrode slurry comprises non-conductive particles with a sodium dodecylbenzene-sulfonate surfactant (see [0115]). 
Kim and Matsumura are combinable because they are both concerned with the same field of endeavor, namely the composition of a secondary battery electrode.
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the SDS surfactant of Kim (see Kim: [0046]) for the SDBS surfactant of Matsumura, since the simple substitution of one known surfactant for another would have yielded the predictable result of providing a suitable surfactant for use in an electrode composition for a secondary battery. 
Considering claims 6 and 9, Kim discloses all of the claim limitations as set forth above, but does not explicitly disclose that said electrode is a cathode, wherein said at least one of metal particles, metal oxide particles, metalloid particles, and metalloid oxide particles comprises at least one of the following oxides: LiFePO4, LiCoO2, LiMn2O4, LiNi(1/3)Mn(1/3)Co(1/3)O2, LiNiO2, LiNi0.8Co0.15Al0.05O2, LiMn(3/2)Ni(1/2)O4, LiFe(1/2)Mn(1/2)PO4, and Li4Ti5O12. 
However, Matsumura discloses a slurry for an electrode composition, wherein the electrode composition comprises carbon nanoparticles ([0186]), a cathode active material comprising lithium metal oxides, such as LiCoO2, LiNiO2, LiMn2O4, LiFePO4 (see [0166]), a surfactant (see [0115]), and a binder ([0171]). 
Kim and Matsumura are combinable because they are both concerned with the same field of endeavor, namely the composition of a secondary battery electrode.
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the cathode active material of Matsumura for the transition metal oxide of Kim, such that the electrode composition of Kim may now be used as a cathode, since the simple substitution of one known active material for another would have yielded the predictable result of providing a suitable material for a functional secondary battery electrode. 
Considering claim 20, Kim discloses all of the claim limitations as set forth above, but does not explicitly disclose that said binder comprises polyacrylic acid (PAA).
However, Matsumura discloses a slurry for an electrode composition, wherein the electrode composition comprises carbon nanoparticles ([0186]), lithium metal oxides, such as LiCoO2, LiNiO2, LiMn2O4, LiFePO4 (see [0166]), a surfactant (see [0115]), and a binder ([0171]). Matsumura further discloses that the binder comprises polyacrylic acid (see [0171]). 
Kim and Matsumura are combinable because they are both concerned with the same field of endeavor, namely the composition of a secondary battery electrode.
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the binder of Kim (see Kim: [0071]) for the polyacrylic acid binder of Matsumura, since the simple substitution of one known binder for another would have yielded the predictable result of providing a suitable binder for use in an electrode composition for a secondary battery. 

Conclusion
This is a continuation of applicant's earlier Application No. 14/696435.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J MERKLING/              Primary Examiner, Art Unit 1725